Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 10/28/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 10/28/2021.  In particular, claim 1 has been amended to limit the chain extending agent and the polymer in addition to limiting the amount of the primary antioxidant.  This combination of limitations was not present in the original claims.  Thus, the following action is properly made final.

Claim Objections
Claim 16 is objected to because after “tris(2,4-di-t-butylphenyl)phosphite;”, an “and” should be inserted to complete the sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 2, line 8, the term “the total glycol content” lacks antecedent basis.
With respect to claim 3, it is unclear what the mol % of trimellitic anhydride is based on, i.e., is it based on the copolyester ether or the composition?

Claim Rejections - 35 USC § 103
Claims 1-8, 11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Musser (US 4,524,165) in view of Lu (US 2014/0128504).
With respect to claim 1, 5, 7, and 11 Musser discloses a stabilized polyester composition comprising copolyesterethers, a hindered phenolic antioxidant (i.e., claimed primary antioxidant), an ultraviolet light stabilizing compound (i.e., claimed UV absorber), and a hindered amine light stabilizing compound (abstract).  Musser also discloses that phosphite stabilizers (i.e., claimed secondary antioxidant) can also be added (col. 7, lines 31-38).
Musser discloses that the hindered phenolic antioxidant is present in an amount 0.01-1.0 wt % (col. 3, lines 64-67), however, fails to disclose with sufficient specificity an amount that that overlaps with claimed 1-2 wt %.
Even so, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Musser fails to disclose adding a chain extender such as a styrene-acrylate copolymer.
Lu discloses a thermoplastic composition comprising a chain extender that is a reactive modifier which stabilizes the polymer during melt processing and improves light stable characteristics of a PCT polymer (cycloaliphatic polyester) (paragraph 0071).  Such reactive modifiers (extenders) are used in an amount of 0.5-5 wt % (paragraph 0078) and include and styrene-acrylic copolymers having glycidyl groups incorporated (paragraph 0076).
Given that both Musser and Lu discloses cycloaliphatic polyesters and further given that suitable chain extenders for cycloaliphatic polyesters include styrene-acrylic copolymers as taught by Lu in order to provide for improved processing and light stability properties, it would have been obvious to one of ordinary skill in the art to utilize the claimed chain extender in the cycloaliphatic polyester of Musser.
With respect to claims 2 and 3, Musser discloses that the copolyesterethers are derived from a dicarboxylic component comprising 80-100 mol % 1,4-cyclohexanedicarboxylic acid and 0-20 mol % of a second dicarboxylic acid and a glycol component comprising 70-95 mol % 1,4-cyclohexanedimethanol and 5-30 mol % polyalkylene ether glycol (abstract) and can include 0.01-1.5 mol % branching agent such as trimellitic acid or anhydride (col. 7, lines 16-30). 
With respect to claim 4, Musser discloses that the UV absorber includes benzotriazoles and benzophenones (col. 5, line 66 to col. 6, line 3).
With respect to claim 6, hindered phenol antioxidants (i.e., claimed primary antioxidant) includes Irganox 1010, i.e., pentaerythritol tetrakis(3,5-di-tert-butyl-4-hydroxyhydrocinnamate) or pentaerythritol tetrakis-[3-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate, inter alia (col. 4, lines 11-54).
With respect to claim 8, phosphite stabilizers include distearyl penteaerythritol diphosphite (col. 7, lines 31-38).

With respect to claims 17-19, Musser discloses that he composition comprising 0.05-5 wt % of UV absorber and 0.05-2 wt % of hindered amine light stabilizer (col. 3, line 64 to col. 4, line 3).  In one exemplified formulation 0.25 wt % of phosphite stabilizer (Weston 618) is added (col. 9, line 49; col. 10, line 10).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Musser (US 4,524,165) in view of Lu (US 2014/0128504) and further in view of Shelby (US 2005/0124779).
The discussion with respect to Musser and Lu in paragraph 7 above is incorporated here by reference.
Musser discloses the addition of hindered amine light stabilizers (abstract), however, it fails to disclose the specific one that are claimed.
Shelby discloses shaped articles having UV and chemical resistance comprising cycloaliphatic polyesters (abstract), including polyester ethers (paragraph 0018), and teaches that a hindered light stabilizer (paragraph 0097) such as exemplified CYASORB® 3529 is used.  CYASORB® 3529 is morpholine-2,4,6-trichloro-1,3,5-triazine containing polymer as evidenced by paragraph 0023 of Applicant’s own specification as originally filed.
Given that both Musser and Shelby are drawn to polyesterether compositions comprising a hindered amine light stabilizer and further given that Shelby discloses that morpholine-2,4,6-trichloro-1,3,5-triazine is effective and preferably used in these polyesterether compositions as taught by Shelby, it would have been obvious to one of ordinary skill in the art to utilize morpholine-2,4,6-trichloro-1,3,5-triazine as the hindered amine light stabilizer in the composition taught by the combination of Musser and Lu.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Musser (US 4,524,165) in view of Lu (US 2014/0128504) and further in view of Bogerd (US 2005/0165148) and Sanefuji (US 2017/0232717).
The discussion with respect to Musser and Lu in paragraph 7 above is incorporated here by reference.
Musser discloses adding phosphite antioxidant and a hindered amine light stabilizer, however, it fails to disclose that the phosphite antioxidant is tris(2,4-di-t-butylphenyl)phosphite or that the hindered amine light stabilizer is 1,6-hexanediamine N,N’-bis(2,2,6,6-tetramethyl-4-piperidinyl).
Regarding the phosphite antioxidant, Bogerd discloses infrared radiation absorption articles comprising cycloaliphatic polyesters (paragraph 0038) and teaches that suitable thermal stabilizers include phosphites such as Irgaphos 168, optionally used with a costabilizer Irganox 1010 (paragraph 0070).  Irgaphos 168 is the phosphiste exemplified by applicant in the instant specification and is therefore inherently tris(2,4-di-t-butylphenyl)phosphite.
Given that both Musser and Bogerd are drawn to stabilized polyester compositions comprising phosphite stabilizers and Irganox 1010, it would have been obvious to one of ordinary skill in the art Irgaphos 168 as the phosphite stabilizer in the composition taught by Musser and Lu.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding the hindered amine light stabilizer, Sanefuji discloses a weather resistance laminate comprising hindered amine light stabilizers (abstract) and teaches that suitable hindered amine light stabilizers include Tinuvin NOR 371 FF (paragraph 0078) which is the same as exemplified by applicant in the instant specification ad is therefore inherently 1,6-hexnediamine N,N’-bis(2,2,6,6-tetramethyl-4-piperidinyl).
prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Double Patenting
Claims 1, 5, 7, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20  of copending Application No. 16/631,873 (published as US 2020/0157342) in view of Musser US 4,524,165). 
US appl ‘873 claims a polymer composition comprising a copolyesterether, a primary antioxidant comprising at least one phenolic antioxidant, a secondary antioxidant comprising at least one phosphite, and a chain extending agent that can be a copolymer of glycidyl methacrylate and styrene.
US appl ‘873 does not claim a composition comprising a UV stabilizer or a hindered amine light stabilizer or that the primary antioxidant is present in an amount of 1-2 wt %.
Musser discloses a stabilized polyester composition comprising copolyesterethers, a hindered phenolic antioxidant (i.e., claimed primary antioxidant), an ultraviolet light stabilizing compound (i.e., claimed UV absorber), and a hindered amine light stabilizing compound (abstract).  Musser also discloses that phosphite stabilizers (i.e., claimed secondary antioxidant) can also be added (col. 7, lines 31-38).
Given that the claims of US appl ‘342 include open transitional language “comprising” and further given that Shelby discloses suitable additives for cycloaliphatic polyester compositions, it would have been obvious to one of ordinary skill in the art to utilize additives, including UV absorber and a prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Musser discloses that the hindered phenolic antioxidant is present in an amount 0.01-1.0 wt % (col. 3, lines 64-67), however, fails to disclose with sufficient specificity an amount that that overlaps with claimed 1-2 wt %.
Even so, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a hindered phenolic antioxidant (i.e., claimed primary antioxidant) in an amount of 1 wt %.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn